Name: 2004/19/EC: Commission Decision of 23 December 2003 amending Decision 2003/812/EC drawing up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC (Text with EEA relevance) (notified under document number C(2003) 5046)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  cooperation policy;  animal product;  tariff policy
 Date Published: 2004-01-09

 Avis juridique important|32004D00192004/19/EC: Commission Decision of 23 December 2003 amending Decision 2003/812/EC drawing up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC (Text with EEA relevance) (notified under document number C(2003) 5046) Official Journal L 005 , 09/01/2004 P. 0084 - 0084Commission Decisionof 23 December 2003amending Decision 2003/812/EC drawing up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC(notified under document number C(2003) 5046)(Text with EEA relevance)(2004/19/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Commission Decision 2003/721/EC(2), and in particular Article 10(2)(a) thereof,Whereas:(1) Commission Decision 2003/812/EC(3) draws up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC.(2) In order to bring this legislation into force at the same time as other legislation laying down the lists of countries and certification for animal by-products not intended for human consumption it is necessary to postpone the date of application of Decision 2003/812/EC from 1 January 2004 to 1 May 2004.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 3 of Decision 2003/812/EC "1 January 2004" is replaced by "1 May 2004".Article 2This Decision is addressed to the Member States.Done at Brussels, 23 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 260, 11.10.2003, p. 21.(3) OJ L 305, 22.11.2003, p. 17.